Citation Nr: 1402804	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for the service-connected left ear hearing loss disability, rated 10 percent disabling prior to July 1, 2013.

2.  The propriety of a reduction from 10 percent to noncompensable for the service-connected left ear hearing loss disability beginning on July 1, 2013.

3.  Entitlement to a rating in excess of 10 percent for the service-connected tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2010, October 2011, and April 2013 rating decisions issued by RO.  

Although the Veteran did not specifically appeal the April 2013 decision that reduced his benefits, since the reduction occurred during the course of the appeal, the issue of the propriety of the reduction is part of the claim for increase.

The issues of the propriety of the reduction from 10 percent to no percent for the service-connected hearing loss disability, service connection for a low back disorder and for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected left ear hearing loss disability is not shown to be manifested by worse than a level VI impairment of auditory acuity for the period of the appeal prior to July 1, 2013.  

2.  The service-connected tinnitus is not shown to be productive of an exceptional or unusual disability picture as to render schedular rating criteria inadequate.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2013, the criteria for the assignment of a rating in excess of 10 percent for the service-connected left ear hearing loss disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.384, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85 including Diagnostic Code 6100 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected tinnitus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.87 including Diagnostic Code 6260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the  Veteran was sent a letter in January 2011 that explained how VA could assist him with obtaining evidence in support of his claim for an increased rating for his hearing loss. However, that letter mistakenly identified the issue as an increased rating for bilateral hearing loss when the Veteran is service connected for hearing loss in the left ear only.  

The letter also explained what the evidence needed to show in order to receive an increased evaluation as well as how VA assigns ratings and effective dates for service connected disabilities.  

The Veteran was sent another letter in February 2011 that correctly indicated that the claim being considered was hearing loss in the left ear rather than bilateral hearing loss.  This letter contained the same other information as the January 2011 letter.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including treatment records and the written statements of the Veteran.  The Veteran was provided with four VA examinations of his hearing in connection with this claim.  The first two evaluations were determined to be invalid by the audiologists who conducted them based on inconsistent responses by the Veteran.  The two most recent audiological evaluations were considered valid.  

The Board finds that the requirements of VCAA were met in this case with regard to the issues being decided herein. 


 Increased Ratings

The Veteran asserts that the symptoms of his hearing loss and tinnitus are worse than contemplated by the 10 percent rating in effect for hearing loss prior to July 1, 2013 and the current 10 percent rating for tinnitus.  He reports being unable to work due to hearing loss and back pain.  

His friends have submitted statements that the Veteran was unable to work, but did not necessarily relate this to his hearing loss.  The Veteran has a back disorder that he and the individuals who submitted lay statements indicated impact his ability to work.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is rated pursuant to 38 C.F.R. § 4.85, diagnostic code 6100, with consideration given to 38 C.F.R. § 4.86 where applicable.  \

A table provides numeric designations for levels of hearing loss based upon pure tone thresholds and speech discrimination scores or, where appropriate, pure tone thresholds alone.  These numeric designations are applies to a chart which shows the disability percentage applicable for that level of hearing loss. 

In connection with this claim, the Veteran was administered a hearing test in February 2011.  He told the examiner that his hearing loss caused him difficulty when he was employed in the past because he would have to look at the person speaking to him in order to know what to do.  His tinnitus got on his nerves.

At that time, testing showed that pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
80
85
95
95
LEFT
80
100
105
100

The average pure tone threshold in decibels was 88.75 for the right ear and 96.25 in the left ear.  Speech discrimination was 20 percent correct in the right ear and 60 percent correct in the left.  

However, the examiner determined that the test results were invalid and explained that, throughout the testing, instructions were given to the Veteran at 50 decibels, well below his given speech recognition or pure tone thresholds.  

In addition, the Veteran was able to communicate with the examiner while the examiner spoke in a normal speaking voice prior to and post-testing, including while the examiner was standing behind the Veteran.  She explained that, while the Veteran likely had some level of hearing impairment, its degree could not be determined at that examination.

The Veteran was reexamined in April 2011.  The Veteran complained of difficulty hearing.  Tinnitus occurred about twice a week and lasted for four to five hours.

Pure tone thresholds were not reported, and the VA examiner noted that the Veteran's responses indicating moderate to profound hearing loss on the left and profound hearing loss on the right were not consistent with his speech reception thresholds or his ability to answer questions presented at a 45 decibel presentation.  

The examiner opined that the Veteran's behavior responses on that day could not be used for rating decisions.  

The examiner noted that, while the Veteran had significant bilateral hearing loss which would cause a difficult situation if he had to communicate in a noisy work environment or over the telephone, he was still able to work.  

The examiner added that completely deaf individuals work and hearing loss is rarely disabling to the point of being unable to work in any capacity.

The Veteran was again examined in March 2012.  At that time, the Veteran reported that his hearing loss aggravated other people and himself.  He reported having tinnitus that also was aggravating.  

At that time, testing showed that pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
45
50
70
75
LEFT
60
65
80
80

The average decibel loss was 60 in the right ear and 70 in the left ear. Speech discrimination was 88 percent in the right ear and 96 percent in the left ear. The audiologist considered the test results valid.  

There was an exceptional pattern of hearing loss in the left ear.  Application of Table VIA, based on pure tone thresholds only, was more favorable to the Veteran.  This yielded a level VI impairment of auditory acuity in the left ear.  Since the right ear is not service connected, a level I designation is assigned.  38 C.F.R. § 4.85(f).  

The provisions of 38 C.F.R. § 3.383 do not apply because the results of the hearing test do not show that the hearing loss in the left ear alone is at least 10 percent disabling.  Application of Table VII yields a rating of no percent.  

The Veteran was reexamined in November 2012.  At that time, testing showed that pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
40
50
75
75
LEFT
55
65
80
85

The average pure tone decibel loss was 60 in the right ear and 71 in the left ear. Speech recognition was 88 percent in the right ear and 96 percent in the left ear.  The examining audiologist determined that the test results were valid.  

Applying Table VI, which is more favorable to the Veteran, this again yields a level VI impairment of auditory acuity.  When a value of I is assigned for the nonservice- connected right ear, the application of Table VII yields a no percent rating. 

Out of four hearing evaluations, the two were invalid due to inconsistent responses or behaviors by the Veteran.  The other two showed hearing consistent with a no percent evaluation.  

There is no indication that the Veteran's hearing loss presented an exceptional disability picture rendering the scheduler rating inadequate.  A rating higher than 10 percent rating for the initial period  of the appeal must be denied on these test findings.  

Difficulty in hearing is contemplated by the rating schedule.  The Veteran retained a good speech recognition ability and was able to communicate with the examiners.  The criteria for a rating in excess of 10 percent for hearing loss in the left ear were not met for the period prior to July 1, 2013.  

While the Veteran claims that he is unable to work in part due to hearing loss and tinnitus, the evidence and the Veteran's own statements attribute a large part of his work limitations to a back condition and not the service-connected unilateral hearing loss.  The Veteran is not employed, but there is no significant interference with employment due to the hearing loss.  

The evidence also does not show that an evaluation in excess of 10 percent is warranted for service-connected tinnitus.  

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides for a 10 percent rating for recurrent tinnitus. The 10 percent is the maximum rating assignable for tinnitus.  Significantly, Note 2 indicates that only a single rating is assigned for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  

To the extent that the Veteran claims an unusual or exceptional disability picture that is not accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.87,  the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

The Veteran reported having intermittent tinnitus that he found to be annoying.  This is contemplated by the 10 percent currently assigned.  The Veteran is unemployed, but there is no demonstrated interference with employment due to the service-connected tinnitus.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, higher ratings for hearing loss and tinnitus are denied.


ORDER

An increased rating in excess of 10 percent for the service-connected left ear hearing loss disability prior to July 1, 2013 is denied.

An increased rating in excess of 10 percent for the service-connected tinnitus is denied.


REMAND

The Veteran's rating for his left ear hearing loss, which was in effect since February 2001, was reduced by the RO from 10 percent to no percent effective on July 1, 2013.  Since this was a stabilized rating under 38 C.F.R. § 3.344, it may be reduced only if there is material improvement and the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of daily life.  It may also be reduced if the rating was granted based on mistake or fraud.

In this case, the Veteran was awarded a 10 percent rating in a March 2002 rating decision based upon the results of a February 2002 VA examination which showed an average decibel loss of 107.5 decibels and a speech discrimination score of 100 percent in the left ear.  

The next evaluation in February 2011 was deemed tube invalid due to inconsistent responses by the Veteran, as was the next examination findings in April 2011.  

VA examinations in March 2012 showed a marked decrease in puretone decibel loss since 2002 and slightly lower but still excellent speech discrimination in the left ear.  

Very little information was obtained about the effect of his hearing loss on his daily life other than that he had difficulty hearing and found this annoying and there was no comparison of this to the symptoms the Veteran had when he was examined in 2002.  

Neither of the 2012 examiners provided an opinion about whether the Veteran's hearing disability had shown material improvement that was reasonably certain to be maintained under the ordinary conditions of daily life.  

With respect to the claimed back disorder, the Veteran has not been afforded an examination with respect to this claim.  A back problem was not noted on the Veteran's August 1972 induction examination, but another examination in April 1973 noted that the Veteran reported having back pain.  

A Report of Medical History from the same month noted that the Veteran had a recurrent backache since an accident that occurred prior to service.  His separation examination in July 1974 did not document any complaints related to the back, and his spine was noted to be normal.  

There are then no records of back complaints until the early 1990's when the Veteran complained that he had worked in construction for a long time and had back pains since he was 35, which was well after service.  Given the documentation of back pains in service and a current diagnosis of degenerative disk disease, the low standard for the provision of a VA examination was met.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claimed inability to work is based largely on his back problems.  A January 1994 rating decision awarded nonservice-connected pension benefits primarily because the RO determined, based on the opinion of the Veteran's doctor, that his back problem precluded employment.  Thus, his claim for a TDIU rating is closely related to this claim of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain an additional opinion from a VA audiologist to explain the differences in reported pure tone thresholds between the February 2002 examination and the February 2012 and November 2012 examinations.  

The examiner should review the claims file in order make this determination. The examiner should indicate whether the recorded findings indicated an improvement that was reasonably certain to be maintained under the ordinary conditions of daily life.  The examiner should also indicate whether it appeared that one or more of the tests did not accurately reflect the severity of the service-connected hearing loss.  If another examination of the Veteran is necessary in order to make this determination, this should be accomplished.      

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.  The examiner should review the entire record in connection with the examination.  

For each currently identified back disability, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that the disability had its clinical onset during service or otherwise is due to an event or incident of that service.  If the back disorder pre-existed service, the examiner should indicate whether it was aggravated beyond its normal progression by service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation he or she should explain why this is the case.  The examiner should also indicate the effects that the back disorder has on the Veteran's ability to work.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
+
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


